In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00286-CV
                               __________________

 PATRICIA HAYES DONALSON, INDEPENDENT EXECUTRIX OF THE
            ESTATE OF GEORGE E. HAYES, Appellant

                                         V.

    JERRY HARRINGTON, INDIVIDUALLY AND AS INDEPENDENT
     EXECUTOR OF THE ESTATE OF BETTY JO HAYES, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                        Trial Cause No. 117707
__________________________________________________________________

                                     ORDER

      Thomas Amidee Morgan, Independent Executor of the Estate of Jerry

Harrington, Sr., Appellee, filed an agreed motion to appoint him as successor

Independent Executor of the Estate of Betty Jo Hayes, Deceased. The Movant

alleges that Jerry Harrington Sr., the Independent Executor of the Estate of Betty Jo

Hayes, has died, that he has been appointed as Independent Executor of the Estate

of Jerry Harrington Sr., and he is not disqualified to serve as Independent

                                         1
Administrator. A court with original probate jurisdiction may appoint a successor

representative. See Tex. Est. Code Ann. §§ 22.007, 361.102.

      It is, therefore, ORDERED that the appeal is abated and the case is remanded

to the trial court for appointment of a successor Independent Executor of the Estate

of Betty Jo Hayes. A supplemental reporter’s record of any hearings on the motion

to appoint a successor representative, together with a supplemental clerk’s record

containing any orders and findings of the trial court, shall be filed with the Court of

Appeals by October 19, 2020. The appeal will be reinstated without further Order of

this Court when the supplemental records are filed. All appellate timetables are

suspended while the case is before the trial court.

      ORDER ENTERED September 18, 2020.

                                                            PER CURIAM


Before Kreger, Horton and Johnson, JJ.




                                          2